327 S.W.3d 630 (2010)
Larry FLENOID, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94581.
Missouri Court of Appeals, Eastern District, Division Two.
December 21, 2010.
Larry Flenoid, Terre Haute, IN, pro se.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.


*631 ORDER

PER CURIAM.
Larry Flenoid (hereinafter, "Movant") appeals pro se from the denial of his Rule 29.15 post-conviction motion without an evidentiary hearing. Movant was convicted of one count of first degree murder, Section 565.020 RSMo (2000)[1] first degree burglary, Section 569.160, unlawful use of a weapon, Section 571.030.1(4), kidnapping, Section 565.110, first degree assault, Section 565.050, and two counts of armed criminal action, Section 571.015. Movant was sentenced as a prior and persistent offender and received a life sentence without probation or parole on the murder charge, two life sentences for the armed criminal action charges, thirty years' imprisonment each for the burglary, kidnapping, and assault charges, and seven years' imprisonment for the unlawful use of a weapon charge. All of Movant's sentences were ordered to run consecutively with each other and his prior federal sentence. Movant's convictions were affirmed on direct appeal. State v. Flenoid, 283 S.W.3d 316 (Mo.App. E.D.2009). Subsequently, Movant filed a motion for post-conviction relief pursuant to Rule 29.15, which the motion court denied without an evidentiary hearing.
In his sole point on appeal, Movant raises six multifarious allegations of error. First, Movant argues the motion court erred in denying him relief because post-conviction counsel abandoned him by failing to raise meritorious claims contained in Movant's pro se Rule 29.15 motion. In the same point, Movant claims defense counsel' was ineffective for failing to: (1) investigate and present witnesses which would provide him a viable defense; (2) introduce the entire contents of a letter Movant claims would provide a defense; (3) offer an instruction patterned after MAI 310.10; (4) object to a misstatement of law made by the prosecutor during closing argument; and (5) strike the venire panel on which a potential juror gave testimony which tainted the remaining members of the panel.
We have reviewed the briefs of the parties, the legal file and transcript, and find the motion court's decision was not clearly erroneous. Rule 29.15(k). The State's motion to dismiss Movant's appeal is denied. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.